--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


SHARE EXCHANGE AGREEMENT


AGREEMENT dated as of September 30, 2010 by and among Smooth Global (China)
Holdings, Inc., a Nevada corporation (hereinafter referred to as “Nevada Corp”)
and Wang Xiaoping and Zhu Chenyu, identified as “Shareholders” on the signature
page of this agreement, who are the owners of the registered equity of Beijing
Yupenghengli Technology Ltd. (hereinafter referred to as “BJHL”).


WHEREAS, Nevada Corp owns 100% of the outstanding shares of Smooth Global
Services Limited. which owns one hundred percent (100%) of the registered equity
of Smooth Global (Beijing) Telecom Science Limited, a corporation organized
under the laws of the People’s Republic of China (“China Corp”); and


WHEREAS, the Shareholders are the registered owners of all of the registered
equity of BJHL, a corporation organized under the laws of the People’s Republic
of China; and


WHEREAS, the Shareholders of BJHL desires to transfer their ownership of BJHL to
China Corp and Nevada Corp desires that China Corp to acquire the said equity.


NOW, THEREFORE, it is agreed:


1.           Definitions.  As used herein, the following terms shall have the
meanings set forth below:



 
a.
“Applicable Law” means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses or corporate
existence of Nevada Corp and/or BJHL.
 
b.
“GAAP” means generally accepted accounting principles in the United States of
America as promulgated by the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board or any successor institutes
concerning the treatment of any accounting matter.
 
c.
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, claim, encumbrance, royalty interest, any other
adverse claim of any kind in respect of such property or asset, or any other
restrictions or limitations of any nature whatsoever.
 
d.
“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:

 
(i)
any income, alternative or add-on minimum tax, gross receipts tax, sales tax,
use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license tax,
withholding tax, payroll tax, employment tax, excise tax, severance tax, stamp
tax, occupation tax, property tax, environmental or windfall profit tax, custom,
duty or other tax, impost, levy, governmental fee or other like assessment or
charge of any kind whatsoever together with any interest or any penalty,
addition to tax or additional amount imposed with respect thereto by any
governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and


 
 

--------------------------------------------------------------------------------

 





 
(ii)
any liability for the payment of any amounts of the type described in clause (i)
above as a result of being a member of an affiliated, consolidated, combined or
unitary group for any Taxable period, and



 
(iii)
any liability for the payment of any amounts of the type described in clauses
(i) or (ii) above as a result of any express or implied obligation to indemnify
any other person.




 
e.
“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

2.           Share Exchange.


a.
Prior to the Closing, Zheng Shuying shall have transferred and surrendered to
the Nevada Corp twenty million shares of common stock of the Nevada Corp, so
that as of the Closing Date there shall be a total of 18,381,375 shares of the
common stock of the Nevada Corp issued and outstanding, and no other equity
securities of the Nevada Corp nor any derivative securities issued by the Nevada
Corp issued and outstanding.  In consideration of the surrender of twenty
million shares by Ms. Zheng, China Corp shall consent to the termination of the
Trust and Indemnity Agreement between China Corp and Jin Yanfang and Wang
Yanxia, the registered equity owners of Beijing GRT Information Services
Limited.          



b.
On the Closing Date (defined herein), the Shareholders shall transfer and assign
to China Corp all of the registered equity of BJHL, and shall thereafter assist
the China Corp in registering its ownership of BJHL with the relevant
authorities.  The Shareholders represent and warrant that upon the Closing Date,
all right, title and interest in said registered equity will be transferred to
China Corp free of Liens, claims and encumbrances.



c.
On the Closing Date, Nevada Corp. shall issue to the Shareholders or their
assignees, in consideration of the assignment of BJHL, a total of 20,000,000
shares of common stock.  Nevada Corp. warrants that the common stock, when so
issued, will be duly authorized, fully paid and non-assessable.  The shares
shall be issued to the individuals and in the proportions set forth on Schedule
2c to this Agreement, said individuals being the Shareholders or their
assignees.


 
 

--------------------------------------------------------------------------------

 

d.            The parties intend that the exchange of shares described above
shall qualify as a tax-free exchange under Section 351 of the United States
Internal Revenue Code.  The parties further intend that the issuance of the
common stock by Nevada Corp. to the BJHL Shareholders shall be exempt from the
provisions of Section 5 of the Securities Act of 1933 pursuant to Section 4(2)
of said Act.


3.           Closing.  The Closing of the transactions contemplated by this
Agreement ("Closing") shall take place at the offices of BJHL, simultaneously
with the execution of this Agreement (the “Closing Date”).


4.           Warranties and Representations of BJHL Shareholders   In order to
induce Nevada Corp. to enter into this Agreement and to complete the transaction
contemplated hereby, the Shareholders warrant and represent to Nevada Corp.
that:
 
a.           Organization and Standing – BJHL.  BJHL is a corporation duly
organized, validly existing and in good standing under the laws of the People’s
Republic of China and has full power and authority to carry on its business as
now conducted.


b.           Capitalization - BJHL.  BJHL’s entire registered capital is RMB
500,000. There are no other voting or equity securities authorized or issued,
nor any authorized or issued securities convertible into equity securities, and
no outstanding subscriptions, warrants, calls, options, rights, commitments or
agreements by which BJHL or the BJHL Shareholders are bound, calling for the
issuance of any additional equity securities of BJHL.  
 
 
c.           Ownership of BJHL. The BJHL Shareholders are the sole owners of the
registered equity of BJHL.  With the acquisition of BJHL, China Corp will
acquire beneficial ownership of the assets and capital of BJHL free and clear of
all Liens, encumbrances and restrictions of any nature whatsoever.


d.           Financial Statements.  Promptly after Closing, the shareholders
shall deliver to Nevada Corp. (i) the financial statements of BJHL for the nine
month periods ended September 30, 2010 and 2009, and for the years ended
December 31, 2009 and 2008 (the “BJHL Financial Statements”). The BJHL Financial
Statements will have been prepared in accordance with U.S. GAAP and will present
fairly in all material respects the financial condition of BJHL as of the dates
thereof.   The financial statements of BJHL for the years ended December 31,
2009 and 2008 will have been reported on by an independent accountant registered
with the PCAOB.


e.           Absence of Certain Changes Or Events.  Since January 1, 2010, there
has not been (A) any material adverse change in the business, operations,
properties, assets, or condition of BJHL or (B) any damage, destruction, or loss
to BJHL (whether or not covered by insurance) materially and adversely affecting
the business, operations, properties, assets, or condition of BJHL; and BJHL has
not become subject to any law or regulation which materially and adversely
affects, or in the future is substantially likely to have a material adverse
effect on BJHL.

 
 

--------------------------------------------------------------------------------

 


f.           Ownership of Assets.  Except as specifically identified in the BJHL
Financial Statements, BJHL has good, marketable title, without any Liens or
encumbrances of any nature whatever, to all of the following, if any: its
assets, properties and rights of every type and description, including, without
limitation, all cash on hand and in banks, certificates of deposit, stocks,
bonds, and other securities, good will, customer lists, its corporate name and
all variants thereof, trademarks and trade names, copyrights and interests there
under, licenses and registrations, pending licenses and permits and applications
there for, inventions, processes, know-how, trade secrets, real estate and
interests therein and improvements thereto, machinery, equipment, vehicles,
notes and accounts receivable, fixtures, rights under agreements and leases,
franchises, all rights and claims under insurance policies and other contracts
of whatever nature, rights in funds of whatever nature, books and records and
all other property and rights of every kind and nature owned or held by BJHL as
of this date.  Except in the ordinary course of its business, BJHL has not
disposed of any such asset since June 1, 2010.


g.           Taxes.  BJHL has filed all Tax Returns that it is required to file
with all governmental agencies, wherever situate, and has paid or accrued for
payment all Taxes as shown on such returns except for Taxes being contested in
good faith.  There is no material claim for Taxes that is a Lien against the
property of BJHL other than Liens for Taxes not yet due and payable.


h.           Pending Actions.  There are no material legal actions, lawsuits,
proceedings or investigations pending or threatened, against or affecting BJHL,
or against BJHL’s Officers or Directors or the Shareholders that arose out of
their operation of BJHL.  BJHL is not subject to any order, writ, judgment,
injunction, decree, determination or award of any court, arbitrator or
administrative, governmental or regulatory authority or body which would be
likely to have a material adverse effect on the business of BJHL.


i.           Intellectual Property And Intangible Assets.  To the knowledge of
the Shareholders, BJHL has full legal right, title and interest in and to all of
the intellectual property utilized in the operation of its business.  BJHL has
not received any written notice that the rights of any other person are violated
by the use by BJHL of the intellectual property.  None of the intellectual
property has ever been declared invalid or unenforceable, or is the subject of
any pending or, to the knowledge of the Shareholders, threatened action for
opposition, cancellation, declaration, infringement, or invalidity,
unenforceability or misappropriation or like claim, action or proceeding.


j.           Validity of the Agreement.  This Agreement has been duly executed
by the Shareholders and constitutes their valid and binding obligation,
enforceable in accordance with its terms except to the extent limited by
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
relating to or effecting generally the enforcement of creditors’ rights.  The
execution and delivery of this Agreement and the carrying out of its purposes
will not result in the breach of any of the terms or conditions of, or
constitute a default under or violate, any material agreement or undertaking,
oral or written, to which BJHL or a Shareholder is a party or is bound or may be
affected by, nor will such execution, delivery and carrying out violate any
order, writ, injunction, decree, law, rule or regulation of any court,
regulatory agency or other governmental body; and the business now conducted
by BJHL can continue to be so conducted after completion of the transaction
contemplated hereby.

 
 

--------------------------------------------------------------------------------

 


k.           Compliance with Laws.  BJHL’s operations have been conducted in all
material respects in accordance with all applicable statutes, laws, rules and
regulations.  BJHL is not in violation of any law, ordinance or regulation of
the People’s Republic of China or of any other jurisdiction.  BJHL holds all the
environmental, health and safety and other permits, licenses, authorizations,
certificates and approvals of governmental authorities necessary or proper for
the current use, occupancy or operation of its business, all of which are now in
full force and effect.


5.           Warranties and Representations of Nevada Corp.  In order to induce
the Shareholders to enter into this Agreement and to complete the transaction
contemplated hereby, Nevada Corp warrants and represents to the Shareholders
that:


a.           Organization and Standing.  Nevada Corp is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has full power and authority to carry on its business as now
conducted. The copies of the Articles of Incorporation and Bylaws of Nevada Corp
previously delivered to the BJHL Shareholders are true and complete as of the
date hereof.


b.           Capitalization.  Nevada Corp.'s authorized capital stock consists
of 200,000,000 shares of common stock, $.001 par value.  At the Closing, prior
to issuance of 20,000,000 shares to the Shareholders, there will be 18,381,375
shares outstanding.  At the Closing, there will be no other voting or equity
securities outstanding, and no outstanding subscriptions, warrants, calls,
options, rights, commitments or agreements by which Nevada Corp is bound,
calling for the issuance of any additional shares of common stock or preferred
stock or any other voting or equity security.


c.           Corporate Records.  All of Nevada Corp's books and records,
including, without limitation, its books of account, corporate records, minute
book, stock certificate books and other records are up-to-date, complete and
reflect accurately and fairly the conduct of its business in all material
respects since its date of incorporation.


d.           SEC Filings.  The common stock of Nevada Corp is registered
pursuant to Section 12(g) of the Securities and Exchange Act of 1934.  The
filings made by the Nevada Corp. with the Securities and Exchange Commission
during the past twelve months are true and complete, and contain no material
misstatement.  All documents required to be filed by the Nevada Corp pursuant to
the Rules of the Securities and Exchange Commission have been filed.

 
 

--------------------------------------------------------------------------------

 


e.           Taxes.  Nevada Corp. has filed all Tax Returns that it is required
to file with all governmental agencies, wherever situate, and has paid or
accrued for payment all Taxes as shown on such returns except for Taxes being
contested in good faith.  There is no material claim for Taxes that is a Lien
against the property of Nevada Corp. other than Liens for Taxes not yet due and
payable.


g.           Pending Actions.  There are no legal actions, lawsuits, proceedings
or investigations, administrative or judicial, pending or threatened, against or
affecting Nevada Corp or against Nevada Corp’s Officers or Directors that arose
out of their operation of Nevada Corp. Nevada Corp. is not subject to any order,
writ, judgment, injunction, decree, determination or award of any court,
arbitrator or administrative, governmental or regulatory authority or body.


h.           Validity of the Agreement.  All corporate and other proceedings
required to be taken by Nevada Corp in order to enter into and to carry out this
Agreement have been duly and properly taken.  This Agreement has been duly
executed by Nevada Corp, and constitutes a valid and binding obligation of
Nevada Corp, enforceable against it in accordance with its terms except to the
extent limited by applicable bankruptcy reorganization, insolvency, moratorium
or other laws relating to or effecting generally the enforcement of creditors’
rights. The execution and delivery of this Agreement and the carrying out of its
purposes will not result in the breach of any of the terms or conditions of, or
constitute a default under or violate, Nevada Corp's Articles of Incorporation
or Bylaws, or any agreement, lease, mortgage, bond, indenture, license or other
document or undertaking, oral or written, to which Nevada Corp is a party or is
bound or may be affected, nor will such execution, delivery and carrying out
violate any order, writ, injunction, decree, law, rule or regulation of any
court, regulatory agency or other governmental body.


i             SEC Status The common stock of Nevada Corp. is registered pursuant
to Section 12(g) of the Securities and Exchange Act of 1934.  Nevada Corp. has
filed all reports required by the applicable regulations of the SEC.


k.           Compliance with laws.  Nevada Corp.’s operations have been
conducted in all material respects in accordance with all applicable statutes,
laws, rules and regulations.  Nevada Corp. is not in violation of any Applicable
Law.


6.           Deliveries at Closing


a
At the Closing the Shareholders shall deliver to China Corp the following:

A.           A certificate of good standing of BJHL in the People’s Republic of
China issued within seven days prior to the Closing Date.
B.           Such documentation as is requested by China Corp in order to
register the transfer of ownership of BJHL.

 
 

--------------------------------------------------------------------------------

 

b.           At the Closing, Nevada Corp. shall deliver to the Shareholders the
following:


 
A.
A certificate of good standing of Nevada Corp in the State of Nevada issued
within seven days prior to the Closing Date.



 
B.
Certificates for 20,000,000 shares of Nevada Corp. common stock in the names set
forth on Schedule 2c.



 
C.
A certification signed by the Secretary of Nevada Corp. attesting to the
adoption and continuing effectiveness of resolutions of the Nevada Corp Board of
Directors(i) ratifying and approving this Agreement, and(ii) electing Hui Liang,
Xu Xiaojing and Zhu Chenyu to the Nevada Corp. Board of Directors effective on
the completion of the Closing.



 
D.
All books and records of Nevada Corp.



7.           Restriction on Resale. The Nevada Corp’s Common Shares to be issued
by Nevada Corp to the Shareholders hereunder at the Closing will not be
registered under the Securities Act of 1933, or the securities laws of any
state, and cannot be transferred, hypothecated, sold or otherwise disposed of
within the United States of America until:  (i) a registration statement with
respect to such securities is declared effective under the Securities Act of
1933, or (ii) Nevada Corp receives an opinion of counsel for the stockholders,
reasonably satisfactory to counsel for Nevada Corp, that an exemption from the
registration requirements of the Securities Act of 1933 is available.


The certificates representing the shares which are being issued to the
Shareholders pursuant to this Agreement shall contain a legend substantially as
follows:


“THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR SMOOTH
GLOBAL (CHINA) HOLDINGS, INC. RECEIVES AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO SMOOTH GLOBAL (CHINA) HOLDINGS, INC. THAT AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT IS AVAILABLE.”


8.           Applicable Law.    This Agreement shall be governed by the laws of
the State of Nevada, without giving effect to the principles of conflicts of
laws thereof, as applied to agreements entered into and to be performed in such
state.


9.           Assignment and Binding Effect.  This Agreement, including both its
obligations and benefits, shall inure to the benefit of, and be binding on the
respective heirs and successors of the parties and on their respective permitted
assignees and transferees.

 
 

--------------------------------------------------------------------------------

 


10.           Counterparts.  This Agreement may be executed in multiple
facsimile counterparts.   Each of the counterparts shall be deemed an original,
and together they shall constitute one and the same binding Agreement, with one
counterpart being delivered to each party hereto.


IN WITNESS WHEREOF, the parties hereto have set their hands as of the date and
year written on the first page.


SMOOTH GLOBAL (CHINA) HOLDINGS, INC.


By: /s/ Zheng Shuying
Zheng Shuying, Chief Executive Officer


SHAREHOLDERS:




/s/ Zhu Chenyu
/s/ Wang Xiaoping
Zhu Chenyu
Wang Xiaoping




 
 

--------------------------------------------------------------------------------

 

SHARE EXCHANGE AGREEMENT DATED SEPTEMBER 10, 2010


SCHEDULE 2C


Shareholder Allocation



 
Name
Shares
1
Xu Xiaojing
3,665,000
2
Liang Hui
2,475,000
3
Gao Ya
1,485,000
4
Ding Yumei
1,485,000
5
Luo Shujun
1,485,000
6
Wang Xiaoping
1,485,000
7
Nie Hongsheng
1,320,000
8
Ji Jie
1,320,000
9
Yu Fenghua
1,320,000
10
Lv Xiaojuan
1,320,000
11
Nie Jianjun
1,320,000
12
Ni Nannan
1,320,000
Total
20,000,000 



 
 

--------------------------------------------------------------------------------
